The record failing to contain an approved brief of evidence, on motion of the defendant in error the writ of error is dismissed.
         DECIDED APRIL 30, 1941. REHEARING DENIED JUNE 20, 1941.
The bill of exceptions sets forth that Lucy A. Gartrell sued William Theobold for damages. The jury returned a verdict in favor of the defendant on April 17, 1935, when judgment was entered accordingly. The plaintiff moved for a new trial, the motion containing the usual and general provisions, and the order thereon setting a date for a hearing, on or before which a brief of evidence was to be presented for approval. The motion pended until September 21, 1940, on which date it came on for disposition. No brief of evidence was tendered to the court for *Page 162 
approval, and on motion of the defendant the motion for new trial was dismissed. Later, on October 11, 1940, a brief of evidence was approved by the judge over objection of the defendant.
It thus appears that at the time the motion for new trial was dismissed no brief of evidence had been approved. The record reveals that the grounds of the motion were the general grounds only. After the motion had been dismissed, the judge was without authority of law to approve a brief of evidence so as to make it a part of the record. There being no brief of evidence, the motion to dismiss the writ of error is well taken. The order expressly limited the day for the brief of evidence to be tendered. This was not done within the time specified. It has been held many times by this court and the Supreme Court that a brief of evidence is essential to the consideration of the errors complained of in a motion for new trial based on the general grounds. Code, § 70-302, provides to this effect. Cass v.Harrell, 102 Ga. 590 (27 S.E. 726); Dollar v. Fred W.Amend Co., 186 Ga. 717 (198 S.E. 753); s. c. 58 Ga. App. 797
(199 S.E. 845); Morris v. Gilham-Schoen Electric Co.,40 Ga. App. 649 (150 S.E. 924); Nichols Contracting Co. v.Allen, 42 Ga. App. 306 (155 S.E. 770); Blount-HudsonChevrolet Co. v. Blount, 55 Ga. App. 864 (191 S.E. 875), and cit.
It follows that the writ of error will be
Dismissed. Broyles, C. J., and MacIntyre, J., concur.
                        ON MOTION FOR REHEARING.